DETAILED ACTION
Claim Objections
1.	Claim 1 is objected to because of the following informalities: Claim 1 recites “a spring member that is provided on an outer circumference of the shaft member and between two members coming close to each other when the elastic member is being extended, and biases the two members in a direction to separate the two members from each other when compressed” (Lines 4-7).  The movement of the two members (31, 33) is relative.  The clarity of this text would be improved if “close” were changed to –closer— and “separate” were changed to –further separate--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 2012/0248670).
As per claim 1, Yamashita et al discloses a damper (Abstract) comprising: 
an elastic member (10, 16) including a tube (10) and a shaft member (16) axially movably inserted into the tube; and 
a spring member (26, 29) that is provided on an outer circumference of the shaft member and between two members (87, 17) coming close to each other when the elastic member is being extended ([0078]), and biases the two members in a direction to separate the two members from each other when compressed ([0078]), 
the spring member including a first spring (26), a second spring (29) that is arranged in series with the first spring, and a restricting portion (28) including a spring receiving portion (47) sandwiched between the first spring and the second spring and a guide (46) connected to the spring receiving portion and disposed between the first spring and the shaft member, and being slidably attached on the outer circumference of the shaft member ([0045]), 
wherein, the outer circumference of the shaft member is provided with a stopper (24) facing an end of the first spring on a side opposite to the second spring and an end of the guide on a side opposite to the spring receiving portion.
Although Yamashita et al discloses when the elastic member is extended, the end of the guide on the side opposite to the spring receiving portion abuts against the stopper before the second spring reaches a solid height of the second spring ([0078]), they do not disclose an axial length of the guide is set to be shorter than a natural length of the first spring and longer than a solid height of the first spring, and when the elastic member is extended, the end of the guide on the side opposite to the spring receiving portion abuts against the stopper before the first spring reaches the solid height of the first spring and the second spring reaches a solid height of the second spring, and a contraction of the first spring is restricted.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate stopper of Yamashita et al by making it thicker than the auxiliary spring solid height in order to avoid damaging the spring, since such a modification would only require discovering the optimum or workable ranges by routine experimentation (See MPEP 2144.05).
As per claim 3, Yamashita et al discloses the damper according to claim 1, wherein the spring member is provided inside the tube (26, 29), and a gap (26, 46, Fig. 2) between the guide and the first spring is smaller than a gap (26, 10, Fig. 2) between the first spring and the tube.
As per claim 6, Yamashita et al discloses the damper according to claim 1, wherein the elastic member is a damper body (Abstract) including a cylinder (10), a piston (11) slidably inserted in the cylinder, a piston rod (16) connected to the piston and having one end projecting out of the cylinder (16, Fig. 1), and a rod guide (17, 18) provided to one end portion of the cylinder and slidably supporting the piston rod, 
the tube is the cylinder (10), 
the shaft member is the piston rod (16), and 
the spring member is provided on an outer circumference of the piston rod and between the piston and the rod guide (26, 29, Fig. 1, 2).
5.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 2012/0248670) in view of Hara et al (JP 2010-185572).
As per claim 5, Yamashita et al discloses the damper according to claim 1, comprising a gas spring (33, 34; [0041], [0170]) that biases the elastic member in an extension direction by pressure in a gas chamber (34; [0041]), wherein the spring member functions as a balance spring that exerts elastic force offsetting elastic force of the gas spring at maximum extension (Abstract; Fig. 1).  Yamashita et al does not disclose wherein the gas is air.
Hara et al discloses a front fork comprising an air spring (Abstract) that biases the elastic member in an extension direction by pressure in an air chamber (A), wherein the spring member functions as a balance spring that exerts elastic force offsetting elastic force of the air spring at maximum extension (Abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Yamashita et al by using air as the gas as taught by Hara et al in order to save money.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657